Citation Nr: 1456118	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $4,671.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Committee on Waivers and Compromises located at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's VA claims folder.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for March 2014.  However, the Veteran failed to report for this scheduled hearing, and no good cause has been shown for this failure to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).


FINDINGS OF FACT

1.  The overpayment of $4,671was validly created. 

2.  The overpayment of $4,671 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

3.  Recovery of the overpayment of $4,671 would not be against the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of $4,671 of VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 5302 (West 2014; 38 C.F.R. §§ 1.962, 1.965 (2014)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter. 

The Board does note that all due process concerns regarding the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument is support of his claim, and has done so in his January 2012 Notice of Disagreement (NOD) and March 2012 Substantive Appeal.  The record reflects he had an informal conference with personnel at the RO in August 2011 regarding this matter.  Further, as noted in the Introduction, his request for a Board hearing is deemed withdrawn.  Moreover, arguments have been advanced on his behalf by his accredited representative, to include a July 2014 written brief.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Overpayment(s) of VA benefits are subject to recovery if recovery is not waived.  The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965. 

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

2.  Balancing of faults.  Weighing fault of debtor against VA fault. 

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a). 

The Court has held that the Board must provide a complete analysis of the six regulatory elements of equity and good conscience, including sufficient "reasons or bases" for its conclusions.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98. 

In this case, the Board finds that the record reflects this debt was validly created, as it is undisputed that the Veteran failed to report an increase in his Social Security income.  Granted, the Veteran asserted in his Substantive Appeal that he was not aware his pension benefits were based upon income each month, and did not realize he had to report the increase when child support was no longer deducted from his Social Security.  However, the record reflects that the Veteran has been in receipt of VA pension benefits since at least 1994, he has received various communications from VA informing him that the amount of these benefits was based upon his countable income, and that countable income included Social Security.  As such, the record reflects he was notified and should have been aware of the need to report any change in income.  Moreover, the change in income that resulted in the overpayment covered a period from 2009 to 201.  In other words, this was not a recent development at the time VA determined an overpayment had occurred in this case.  Therefore, the Board finds the debt was validly created.  Further, there is no indication in the record that the amount of the overpayment ($4,671) was not properly calculated.

Turning to the waiver of overpayment issue, the Board notes that the Committee already determined that there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, and the Board concurs with this determination.  However, while there was no fraud, misrepresentation, or bad faith on the part of the Veteran, the Board nevertheless finds that the recovery of the overpayment of VA benefits in the amount of $4,671 would not be contrary to the standard of equity and good conscience.

Although the Veteran has contended he was not aware he was required to report the change in his Social Security income, as detailed above the Board has already determined he was notified and should be aware that any such change must be reported to VA and did not do so.  Thus, the record reflects he was at fault in the creation of the debt.  

The Board further finds that there is no evidence showing VA was at fault in the creation of the debt.  Rather, the record reflects VA took action to clarify the matter when it learned the Veteran was receiving a higher amount of Social Security income then what was being used to calculate the amount of his VA pension benefits.

The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.  In other words, he would be allowed to keep VA compensation benefits which he was not legally entitled to receive. 

Nothing indicates that the Veteran relinquished a valuable right or incurred a legal obligation based upon the additional VA compensation benefits he received for his spouse.  In other words, the facts of this case do not reflect he changed his position to his detriment. 

The record does not reflect that repayment of the debt would deprive the Veteran of the basic necessities of life.  Rather, the Veteran submitted a Financial Status Report in August 2011 in conjunction with his waiver request which shows his monthly income exceeds monthly expenses.  Specifically, he reported monthly income of $1,704, and monthly expenses of $1,277, for a monthly net of $427.  Further, the amount of his monthly income include the adjusted amount of his VA pension benefits to reflect the amount deducted to recovery the overpayment.  Although the Veteran has previously been identified as homeless, the record does not reflect this is the case since the overpayment became an issue.  Moreover, there is no evidence, to include the July 2014 written brief from his representative, which reflects his financial status has significantly changed since the submission of this Financial Status Report.

The Board also finds that recovery of this overpayment would not defeat the purpose for which the VA pension benefits were intended.  The purpose of the such benefits was to address the difference between countable annual income and a maximum annual rate.  In other words, recovery of the overpayment in this case would be in support of the purpose for which the nonservice-connected pension benefits were intended.

For these reasons, the Board finds that recovery of the overpayment of $4,671 would not be against the standards of equity and good conscience.  Therefore, the benefit sought on appeal must be denied.


ORDER

The appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


